Case: 10-41195     Document: 00511571645         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 10-41195
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAMON BARRAZA-GUZMAN, aka Gerardo De La Rosa-Mendosa,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:07-CR-82-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Ramon Barraza-Guzman was convicted in 2007 of being illegally present
in the United States after having been deported following a conviction for a
felony in violation of 8 U.S.C. § 1326(a) and (b)(1), and was sentenced to 16
months of imprisonment and three years of supervised release. His term of
supervised release began on October 23, 2008.
        On August 4, 2010, the probation office filed a petition to revoke his term
of supervised release. The petition alleged that Barraza-Guzman violated three

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41195    Document: 00511571645       Page: 2   Date Filed: 08/15/2011

                                  No. 10-41195

conditions of his supervised release.        At the revocation hearing, Barraza-
Guzman pleaded true to violating the terms of his supervised release “by
returning to the United States illegally.” The district court revoked Barraza-
Guzman’s term of supervised release and sentenced him to 12 months of
imprisonment, to run consecutively to the 16-month term of imprisonment that
was imposed following his illegal reentry conviction.
      Barraza-Guzman appeals the district court’s judgment revoking his
supervised release. However, the sole issue raised on appeal is whether we
should remand the matter to allow the district court to correct the written
judgment — which reflects that Barraza-Guzman pleaded true to all three
allegations in the petition to revoke — because it is does not correctly reflect the
conduct admitted to by Barraza-Guzman at the revocation hearing.
      Rule 36 of the Federal Rules of Criminal Procedure states that after giving
proper notice, the court may correct a clerical error at any time. Accordingly, the
judgment is REMANDED for the sole purpose of correcting the error in the
judgment. See FED. R. CRIM. P. 36.
      As Barraza-Guzman does not otherwise challenge the revocation of his
supervised release, the district court’s judgment is otherwise AFFIRMED.




                                         2